Citation Nr: 0510690	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-34 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of anterior C6 cervical corpectomy and fusion, 
following surgery at a VA Medical Center (VAMC) in June 2001.


REPRESENTATION

Appellant represented by:	David Rees, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to March 
1971 and November 1975 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  The veteran testified at a Travel 
Board hearing before the undersigned Judge in December 2004 
and provided additional medical records along with a signed 
statement waiving initial consideration of the evidence by 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that section 5103(a), as amended by the Veterans Claims 
Assistance Act of 2000 (VCAA) and § 3.159(b), as amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 202); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The Board notes that the RO issued a VCAA notice letter in 
August 2002, however, the notice letter addressed the issue 
of entitlement to service connection, which is not on appeal.  
No VCAA notice letter was issued to the veteran in connection 
with his 38 U.S.C.A. § 1151 claim.  Moreover, the Board 
recognizes that the veteran signed a waiver in September 2002 
acknowledging that he received the VCAA letter and had no 
further evidence to submit.  The written waiver is not an 
effective acknowledgment of his rights under the VCAA as the 
record fails to show that the veteran was properly notified 
of the laws involving his claim before consenting to a 
waiver.  Thus, accepting the waiver would be in error in this 
case.  In short, the veteran must be provided correct VCAA 
notice and this procedural deficiency must be remedied before 
adjudication on the merits.  

In addition, the veteran testified before the undersigned 
Judge that he received treatment from VA for his cervical 
spine problems since the surgery in May 2001, most recently 
in April 2004.  Review of the record showed only VA medical 
records through 2002.  Therefore, the most recent VA medical 
records were not in the record and must be obtained before 
adjudication on the merits.  

Finally, the Board notes that the veteran essentially 
testified that he had an additional injury as a result of his 
VA surgery in May 2001.  It is not clear from the record 
what, if any, additional disabilities resulted from the May 
2001 surgery, whether any additional disability was caused by 
the surgery in May 2001, or whether the proximate cause of 
the disability was due to either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West 2002).  After receipt of the VA medical evidence, 
the RO is instructed to determine whether the claim warrants 
a VA examination.  38 C.F.R. § 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should send a VCAA letter 
which is compliance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  In this regard 
the letter must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be requested to 
provide the names and addresses of all VA 
and non-VA medical providers who have 
treated him for the cervical spine 
following the surgery in May 2001.  The 
VBA AMC should then request all pertinent 
medical records from these providers 
which are not already of record, 
including all pertinent VA medical 
records since the May 2001 surgery.  If 
such records are unavailable, the VBA AMC 
should note this in the record.  

3.  After completion of the above, the 
VBA AMC should review the record and 
determine whether a VA medical 
examination is necessary to ascertain the 
nature, extent, and etiology of his post-
surgery disabilities, if any.  If the VBA 
AMC determines that an examination is 
warranted, it is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should be asked to determine whether the 
veteran incurred any additional 
disability as a result of the May 2001 
surgery.  If so, the examiner is asked to 
determine whether the additional 
disability was due to either (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment or (B) 
an event not reasonably foreseeable.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the claims file and re-
adjudicate the veteran's 38 U.S.C.A. 
§ 1151 claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




